     Case 2:20-cv-05387-SVW-AGR Document 1 Filed 06/17/20 Page 1 of 6 Page ID #:1




 1 Tammy Hussin (SBN: 155290)
 2 HUSSIN LAW
      1596 N. Coast Highway 101
 3 Encinitas, CA 92024
 4 Tel: (877) 677-5397
      Fax: (877) 667-1547
 5 Tammy@HussinLaw.com
 6
      Attorney for Plaintiffs, Bryce Williams and Inna Badran f/k/a Inna Spivak
 7
 8
                        UNITED STATES DISTRICT COURT
 9                     CENTRAL DISTRICT OF CALIFORNIA
10                           WESTERN DIVISION
11
12                                            Case No.:
13 Bryce Williams and Inna Badran f/k/a
     Inna Spivak;
14                                            COMPLAINT FOR DAMAGES FOR
                            Plaintiffs,       VIOLATIONS OF TELEPHONE
15                                            CONSUMER PROTECTION ACT,
                                              47 U.S.C. §227, et seq.
16        v.

17 Cavalry Portfolio Services, LLC and
18 DOES 1- 10, inclusive,
                                              JURY TRIAL DEMANDED

19                          Defendants.

20
21
22
23
24
25
26
27
28



                                             1
     Case 2:20-cv-05387-SVW-AGR Document 1 Filed 06/17/20 Page 2 of 6 Page ID #:2




 1         For this Complaint, the Plaintiffs, by and through their undersigned counsel,
 2 based on information garnered from Plaintiffs and investigations by their counsel,
 3 hereby state as follows:
 4          1.   This action arises out of repeated violations of the Telephone Consumer
 5 Protection Act, 47 U.S.C. §227, et. seq. (“TCPA”), and this court has original
 6 jurisdiction of this civil action as one arising under the laws of the United States.
 7 28 U.S.C. §1331; see, Mims v. Arrow Fin. Serv., LLC, 565 U.S. 132 S. Ct. 740, 181
 8 L. Ed.2d 881 (2012).
 9       2.   Supplemental jurisdiction exists pursuant to 28 U.S.C. §1367, and
10 §1332 in that the parties sit in complete diversity and the amount in controversy
11 exceeds $75,000.00.
12          3.   Plaintiffs satisfy Article III standing requirements, as they each suffered
13 concrete injury in the form of repeated invasions of privacy from defendant’s
14 violations of the TCPA. Van Patten v. Vertical Fitness Group, D.C. No.3:12-cv-
15 01614 (9th Cir., 2017).
16      4.     Venue is proper in this District pursuant to 28 U.S.C. §1391(b), in that
17 Defendant transacts business here and a substantial portion of the acts giving rise to
18 this action occurred here.
19                                     THE PARTIES
20          5.   Plaintiff, Inna Badran f/k/a Inna Spivak (“Badran”), is a resident of
21 Encino, California, and is a “person,” as defined by 47 U.S.C. §153(39).
22      6.    Plaintiff, Bryce Williams (“Williams”), is a resident of Albert Lea,
23 Minnesota, and is a “person,” as defined by 47 U.S.C. §153(39).
24          7.   Defendant, Cavalry Portfolio Services, LLC (hereafter, “Cavalry”), is
25 a Delaware business entity with its headquarters located in Valhalla, New York.
26       8.   Cavalry regularly and systematically initiates phone calls to collect
27 consumer debts within this Judicial District and throughout the state of California.
28



                                               2
     Case 2:20-cv-05387-SVW-AGR Document 1 Filed 06/17/20 Page 3 of 6 Page ID #:3




 1          9.    Does 1-10 (the “Collectors”) are individual collectors employed by
 2 Cavalry and whose identities are currently unknown to the Plaintiffs. One or more
 3 of the Collectors may be joined as parties once their identities are disclosed through
 4 discovery.
 5          10.   Cavalry at all times acted by through one or more of the collectors.
 6                                      THE FACTS
 7          11.   Cavalry is no stranger to the TCPA. It has been called to defend itself
 8 against a veritable plethora of TCPA claims, including a number of class actions.
 9 Recently, Cavalry agreed to settle two TCPA class actions, Horton v. Cavalry
10 Portfolio Services, LLC.,13cv0307 and Krejci v. Cavalry Portfolio Services, LLC,
11 16cv00211 (S.D. CA). These actions were combined together in a global settlement
12 (“Cavalry Class”).
13
         12. Plaintiffs were identified as members of the Cavalry Class, and they
14 timely opted out of the settlement in order to pursue their individual claims herein.
15          13.   Like the other members, Plaintiffs received automated calls from
16 Cavalry during the class period of February 8, 2009 and January 26, 2016, as
17 defined in the Cavalry Class settlement.
18          14.   Specifically, Badran discovered was a victim of identity theft. In 2011
19 and 2012, a fraudster opened dozens of accounts in Badran’s name without her
20 knowledge or authorization, including an HSBC account. In or around July of 2012,
21 HSBC sold the fraudulent debt to Cavalry, and Cavalry began calling Badran on
22 cellular phone ending in 8193. Badran never provided her cellular number to HSBC
23 or to Cavalry.
24        15. Plaintiff Williams also received calls from Cavalry during the class
25 period on his cellular phone ending in 8840. Williams did not provide his cellular
26 number to a creditor or to Cavalry.
27
28



                                              3
     Case 2:20-cv-05387-SVW-AGR Document 1 Filed 06/17/20 Page 4 of 6 Page ID #:4




 1          16.   Upon information and belief, Cavalry obtained Plaintiffs’ cellular
 2 numbers by conducting a skip-trace search, and knew it had no consent to autodial
 3 Plaintiffs.
 4          17.   Plaintiffs told Cavalry to stop calling, yet Cavalry continued to autodial
 5 Plaintiffs at an annoying and harassing rate. Despite being told to stop calling,
 6 Cavalry typically called Plaintiffs on a daily basis and multiple times a day. The
 7 calls began early in the mornings and persisted well into the evening hours.
 8          18.   Cavalry’s calls to Plaintiffs were particularly bothersome because they
 9 were automated. When Plaintiffs answered the calls, Cavalry sometimes used an
10 automated voice, and provided Plaintiffs with no opportunity to speak to a live
11 representative. Other times Plaintiffs answered calls from Cavalry, and heard only
12 silence and Cavalry’s telephone system never transferred them to a live
13 representative. Other times still, Plaintiffs answered and Cavalry’s telephone
14 system terminated the call. When Plaintiffs did not answer, Cavalry sometimes
15 clogged Plaintiffs’ voicemail with blank and/or automated messages.
16          19.   The calls from Cavalry intruded on Plaintiffs’ right to be free from
17 unwarranted invasions. By ignoring Plaintiffs’ demands to stop calling, Cavalry
18 caused Plaintiffs, and each of them, frustration, aggravation, and distress. The calls
19 from Cavalry interfered with Plaintiffs’ ability to use their cellular telephones in the
20 manner in which they were intended, interrupted important calls, wasted their time,
21 interfered with work days, disrupted them while driving, and disturbed quiet
22 evenings and family time.
23
24                           COUNT I
   VIOLATIONS OF THE TELEPHONE CONSUMER PROTECTION ACT –
25                    47 U.S.C. §227, ET. SEQ.
26
            20.   Plaintiffs incorporate by reference all of the above paragraphs of this
27
      Complaint as though fully stated herein.
28



                                                 4
     Case 2:20-cv-05387-SVW-AGR Document 1 Filed 06/17/20 Page 5 of 6 Page ID #:5




 1          21.     Cavalry knowingly and/or willfully called Plaintiffs without their
 2 consent and over their objections.
 3          22.     Without prior consent, Cavalry placed calls to Plaintiffs using an
 4 automated telephone dialing system and/or an automated or prerecorded voice on
 5 their cellular telephones in violation of 47 U.S.C. §227(b)(1)(A)(iii).
 6          23.     Insofar as Cavalry knew it had no consent to call Plaintiffs on their
 7 cellular telephones, the calls were made in knowing and/or willful violation of the
 8 TCPA. As such, Cavalry should be subject to treble damages for each call pursuant
 9 to 47 U.S.C. §227(b)(3)(C).
10          24.     When Cavalry called Plaintiffs, its telephone dialing system had the
11 capacity to store randomly or sequentially generated telephone numbers, and
12 randomly or sequentially dialed telephone numbers.
13          25.     Cavalry’s telephone system used an automated voice when it placed
14 calls to Plaintiffs.
15          26.     Cavalry’s telephone systems initiated calls to Plaintiffs without human
16 intervention.
17          27.     The calls from JPMC to Plaintiffs were not placed for “emergency
18 purposes” as defined by 47 U.S.C. §227(b)(1)(A)(i).
19          28.     Plaintiffs are entitled to damages as a result of Cavalry’s TCPA
20 violations.
21
                                    PRAYER FOR RELIEF
22
           WHEREFORE, the Plaintiffs pray that judgment be entered against the
23
      Defendants:
24
           1.       As a result of each call made in negligent violation of the TCPA,
25
      Plaintiffs, and each of them, are entitled to an award of $500.00 in statutory damages
26
      per call, pursuant to 47 U.S.C. §227(b)(3)(B);
27
28



                                                5
     Case 2:20-cv-05387-SVW-AGR Document 1 Filed 06/17/20 Page 6 of 6 Page ID #:6




 1         2.    As a result of each call made in knowing and/or willful violation of the
 2 TCPA, Plaintiffs, and each of them, are entitled to an award of treble damages in an
 3 amount up to $1,500.00 per call, pursuant to 47 U.S.C. §227(b)(3)(B) and 47 U.S.C.
 4 §227(b)(3)(C);
 5         3.    Such other and further relief as may be just and proper.
 6
      DATED: June 17, 2020                        TAMMY HUSSIN
 7
 8                                             By: /s/ Tammy Hussin
 9                                             Tammy Hussin, Esq.
                                               Hussin Law
10                                             Attorney for Plaintiffs
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28



                                              6
